Title: To James Madison from Edward Hempstead, 31 March 1814
From: Hempstead, Edward
To: Madison, James


        
          Sir.
          Washington City March 31st. 1814
        
        A deep sense of duty, alone, impels me to intrude a few remarks upon you, on a subject of vital importance to the future prosperity, if not, to the future existence of the Missouri Territory. These are occasiond by an address subscribed by the Delegation in Congress from the State of Ohio, (with an Individual exception) and by the Delegate from the Indiana Territory. This proposes among other things that the President will take measures to extinguish the Indian title and effectuate an exchange of Lands owned and possessed by certain Indian tribes, within the limits of the State of Ohio, for other lands the Indian title to which was extinguished by the Treaty concluded at Saint Louis on the 3d day of November 1804, with a view that the Indians in Ohio, should remove to, and establish them on, a part of the lands last mentioned. I quote from memory only, not pretending to verbal accuracy intending merely to state the substantial part.
        This proposition is recommended by Gentlemen, some of whom have my friendship, all of them my esteem, and would receive my most hearty co-operation did I not distinctly foresee, that the great advantages likely to result to the people of Ohio from the measure, will be as prejudicial to those of Missouri. Under these circumstances Silence, would betray those particular interests, confided to my charge, and those which may be infringed and jeopardized.
        Without adverting particularly, to the objections many have heretofore made, against treating with Indians for their Lands even in times of Peace, many more will Suggest themselves against the measure in time of War. But whether in Peace or War, the present plan if carried into execution, is, in my opinion, fraught with most ruinous consequences, to the inhabitants of the frontiers of Missouri.
        A reference to the local situation of the lands ceded to the United States on the 3d. day of November 1804, demonstrates the fact, that a part of them are within Thirty or Forty miles of Saint Louis, and within half that distance of Saint Charles, and the village of Portage des Sioux. Other parts are not five miles from Some of the Settlements in the County of Saint Charles, and from most parts of the Tract, it is easy for the Indians to descend the Mississippi and Illinois Rivers into the Settlements.
        The Indian title it is presumed was extinguished to give peace and security to those much exposed frontiers, and, if it is now to be vested in other Indians, the object, would not only be defeated, but the danger increased. The effect of throwing discordant materials, and Strange tribes of Indians, together, would most probably be, to excite jealousies against the

whites, and expose them to savage insults. Beside it is stated, that the condition of the Indians in Ohio has been somewhat ameliorated. That the efforts made to civilize them, have to some extent, changed their pursuits, and substituted agriculture for Hunting. If this obtains they must resume their old habits, to eradicate which, so much time and attention have been devoted.
        It is not denied, that the execution of the plan, would be highly beneficial to the patriotic people of Ohio, but it would be more destructive to the Scattered population in the Missouri Territory. The first has a White population of upwards of Two Hundred thousand, and capable of protecting its inhabitants. The last, before the War, contained about Twenty thousand inhabitants, is now considerably diminished, and is unable to protect itself. The first is troubled with a Small proportion of Savages within its limits, the other has on the other extreme, as great an excess and disproportion, it is infested with them on every side. Indian neighbors who are troublesome in Ohio, where there is a competent physical force, to punish their depredations, and restrain their excesses, it is not probable would be less troublesome or better neighbors, where there is not power to check them, and where they could offend with impunity. A burden which incommodes, and is found insupportable for the Strong cannot be borne by, and ought not to be imposed upon the Weak.
        I hope, Sir, that you will do me the justice to beleive, that I have never entertained the ungenerous Idea, that the chief magistrate of this Nation, whose fostering parental aid is more peculiarly essential, for the welfare and prosperity, of an infant Territory, than for an increasing and flourishing State, would do injustice to the one, merely to favor the other. With Sentiments of great respect and esteem I have the Honor, to be, Sir your most obedient Servant
        
          E. Hempstead
        
      